NOT FOR PUBLICATION                           FILED
                                                                         MAY 17 2022
                    UNITED STATES COURT OF APPEALS
                                                                     MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                       Nos. 15-50509

             Plaintiff-Appellee,
                                                D.C. No.
    v.                                          3:13-cr-04514-BEN-7

ROBERT COLLAZO, AKA Weasel,
                                                MEMORANDUM*
             Defendant-Appellant.



UNITED STATES OF AMERICA,                       No.    16-50048

             Plaintiff-Appellee,                D.C. No.
                                                3:13-cr-04514-BEN-1
    v.

LINO DELGADO-VIDACA, AKA
Leonard Delgado, AKA Spanky,

             Defendant-Appellant.



UNITED STATES OF AMERICA,                       No.    16-50117

             Plaintiff-Appellee,                D.C. No.
                                                3:13-cr-04514-BEN-4

*
      This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
v.

JULIO RODRIGUEZ, AKA Sniper,

         Defendant-Appellant.



UNITED STATES OF AMERICA,                 No.   16-50195

         Plaintiff-Appellee,              D.C. No.
                                          3:13-cr-04514-BEN-2
v.

STEVEN AMADOR, AKA Gordo, AKA
Insane,

         Defendant-Appellant.



UNITED STATES OF AMERICA,                 No.   16-50345

         Plaintiff-Appellee,              D.C. No.
                                          3:13-cr-04514-BEN-3
v.

ISSAC BALLESTEROS, AKA Lazy,

         Defendant-Appellant.


              Appeal from the United States District Court
                for the Southern District of California
              Roger T. Benitez, District Judge, Presiding

                 Argued and Submitted February 6, 2019
                          Pasadena, California
                                   2
Before: WARDLAW and BEA, Circuit Judges, and MURPHY,** District Judge.

      This case returns to us on remand from the en banc decision of United States

v. Collazo, 984 F.3d 1308 (9th Cir. 2021) (en banc). Robert Collazo, Lino

Delgado-Vidaca, Julio Rodriguez, Steven Amador, and Isaac Ballesteros were

convicted and sentenced after a two-week joint jury trial for conspiracy to conduct

racketeering activity, 18 U.S.C. § 1962(d), and conspiracy to distribute

methamphetamine and heroin, 21 U.S.C. §§ 841(a)(1), 846. We write for the

parties and assume their familiarity with the facts.

      We have jurisdiction under 28 U.S.C. § 1291. We affirm the appellants’

convictions and sentences, with the exception of appellant Steven Amador’s

sentence. We vacate Amador’s sentence and remand for resentencing consistent

with this memorandum disposition.

      1. Each defendant was subject to penalties under 21 U.S.C. § 841(b) in

connection with his conspiracy conviction. The district court instructed the jury

that if it found a defendant guilty of the conspiracy charge, it had to determine

“whether the government proved beyond a reasonable doubt that the amount of




**
      The Honorable Stephen Joseph Murphy III, United States District Judge for
the Eastern District of Michigan, sitting by designation.
                                          3
[the specified drug] that was reasonably foreseeable to him or fell within the scope

of his particular agreement equaled or exceeded” a specified amount. Collazo, 984

F.3d at 1317. Our en banc decision in Collazo held that these instructions

concerning § 841(b) were erroneous. Id. at 1336. The en banc court held that “a

defendant convicted of conspiracy under § 846 is subject to a penalty under §

841(b)(1)(A)–(B) if the government has proven beyond a reasonable doubt that the

underlying § 841(a)(1) offense involved the drug type and quantity set forth in §

841(b)(1)(A)–(B).” Id.

      A jury instruction misstating the law is subject to harmless error review.

United States v. Conti, 804 F.3d 977, 980 (9th Cir. 2015). Here, the erroneous jury

instructions were harmless, as the jury’s specific findings with respect to each

defendant necessarily satisfy the en banc court’s requirements concerning § 841(b).

Each defendant was convicted of conspiracy under § 846, and the jury further

found that each conspiracy involved a requisite drug type and amount as prescribed

in § 841(b).

      2. The district court did not err by denying appellants’ motion to suppress

wiretap evidence. “The government must show that every wiretap it seeks is

necessary.” United States v. Christie, 825 F.3d 1048, 1066 (9th Cir. 2016). Here,

the McKean affidavit in support of the government’s wiretap application plainly

                                          4
satisfies the “full and complete statement” requirement of 18 U.S.C. § 2518(c).

Over the course of fourteen pages, the affidavit lists ten categories of traditional

investigative tools that had been tried and failed, or were unlikely to succeed if

tried, or too dangerous to try. See United States v. Barragan, 871 F.3d 689, 700

(9th Cir. 2017) (approving a similar affidavit involving a parallel investigation into

the Mexican Mafia in San Diego County).

      Because the McKean affidavit satisfies the “full and complete statement”

requirement of § 2518(1)(c), the panel reviews the district court’s necessity finding

under § 2518(3)(c) for abuse of discretion. Necessity is “evaluated in light of the

government’s need not merely to collect some evidence,” but to collect evidence

sufficient to prove guilt beyond a reasonable doubt. United States v. Reed, 575

F.3d 900, 909 (9th Cir. 2009). In light of the McKean affidavit, it was not

“illogical, implausible, or without support in inferences that may be drawn from

the facts in the record” to conclude that the requested wiretaps were necessary. See

United States v. Hinkson, 585 F.3d 1247, 1263 (9th Cir. 2009).1

      3. Barragan likewise forecloses appellants’ challenge to the district court’s

“anonymous jury” procedure. 871 F.3d at 713. Barragan approved an identically-



1
  We have considered appellants’ remaining procedural challenges to the wiretaps
and find them meritless.
                                       5
phrased juror questionnaire that stated that jurors’ information would be reviewed

“by the court and by the attorneys” but not “released to the general public or the

media.” Id. During voir dire, the district court offered the neutral justification that

he was using juror numbers rather than names “because it is much quicker than

reading names.” Id. And here, as in Barragan, the district court repeatedly

instructed the jury about the presumption of innocence. “We know of no case

requiring more.” Id.

      4. The district court did not err by admitting the lay opinion testimony of

FBI Special Agent Michael Rod and Detective John McKean about recurring

nicknames and drug jargon used in intercepted communications. We have twice

approved lay testimony provided by an investigating officer regarding the meaning

of ambiguous terms “based upon [the officer’s] direct knowledge of the

investigation.” U.S. v. Gadson, 763 F.3d 1189, 1206 (9th Cir. 2014) (internal

quotation marks omitted) (alteration in original); United States v. Freeman, 498

F.3d 893, 904–05 (9th Cir. 2007). Because the testimony of Agent Rod and

Detective McKean goes no further than the testimony approved in Gadson and

Freeman, the district court did not abuse its discretion by admitting their

testimony. Finally, to the extent Detective McKean’s testimony about the meaning




                                           6
of the terms “runners” and “rent” conveyed inadmissible hearsay, the district

court’s error in admitting it was harmless.

      5. The district court did not err by denying appellant Collazo’s motion for

substitute counsel. The Sixth Amendment requires the district court to appoint new

counsel if it determines that the defendant “has become embroiled in [an]

irreconcilable conflict” with his attorney. Brown v. Craven, 424 F.2d 1166, 1170

(9th Cir. 1970). No such conflict persisted here.

      Indeed, the record suggests that any breakdown in communication at trial

between Collazo and his attorney Mary Franklin resulted from Collazo’s own

intransigence. Franklin attempted to accommodate Collazo, for instance, by

securing a second chair attorney for Collazo’s trial. By contrast, after the court

indulged Collazo’s request for a new male attorney, Collazo refused altogether to

meet with that attorney. Collazo’s “main issue” with Franklin—that she is a

woman—cannot support an irreconcilable conflict between them. See Cf. United

States v. Roston, 986 F.2d 1287, 1292–93 (9th Cir. 1993) (refusing to find

irreconcilable conflict when communication breakdown was client’s fault).

      The district court likewise did not abuse its discretion by declining to

appoint substitute counsel at sentencing. Because Collazo never requested a new

attorney at sentencing, he has waived this argument. When the court asked

                                          7
Collazo, he merely replied that he wished to go forward with sentencing. After a

continuance, Collazo did not request new counsel, and Franklin argued on his

behalf. Regardless, the district court did not abuse its discretion in declining to

appoint new counsel for sentencing. Having witnessed Collazo and Franklin’s

interaction first-hand, the district court was not required to inquire further before

proceeding.

      6. The district court did not err by denying Delgado’s motion for judgment

of acquittal. Delgado does not dispute that “the government showed that Garibay

was involved in a drug trafficking conspiracy.” (emphasis added). He contends

only that the government did not prove that Delgado knowingly participated in

Garibay’s conspiracy. Because Delgado does not dispute “the existence of a

conspiracy,” he can prevail only if he can show that no rational juror could have

found that he had “even a slight connection” to the conspiracy. United States v.

Perlaza, 439 F.3d 1149, 1177 (9th Cir. 2006).

      The government introduced overwhelming evidence of Delgado’s

connection to Garibay and other street-level drug dealers. Delgado sent numerous

text messages to Garibay for payment after drug sales. (“homie is a lil disappointed

for not doing what were supposed b doing”). The jury heard an intercepted call in

which Delgado warned a drug dealer that he had to send “love” if he wanted to

                                           8
continue selling. And another witness testified that she delivered regular cash

payments to Delgado. Viewed in the light most favorable to the prosecution, this

evidence more than suffices to establish the requisite “slight connection” between

Delgado and Garibay’s activities.

      7. The district court did not abuse its discretion either by applying a two-

level enhancement to Delgado’s base offense level for distribution of controlled

substances in prison or by applying a two-level role enhancement. Based on

Delgado’s offense level and criminal history, the district court’s 210-month

sentence—at the low end of the Guidelines range—was substantively reasonable.

      Ample evidence supported the conclusion that Delgado participated in a

conspiracy with the object of distributing a controlled substance in prison. At trial,

the government introduced significant evidence of a months’ long effort to import

heroin and methamphetamine. The government introduced evidence that Delgado,

for his part, offered to pick up payments from prison pooled into a $1500 “green

dot” payment to pass along to made member Luis “Boo-Boo” Garcia. He told

Rebecca Padilla, Boo-Boo Garcia’s fiancé, that “that is what I’m here for.”

Although Delgado disputes that this evidence supports the further inference that he

intended to coordinate prison payments in furtherance of the conspiracy, the

district court did not clearly err in drawing that factual inference. Accordingly, the

                                          9
district court also did not abuse its discretion by holding under U.S. Sentencing

Guideline § 2D1.1(b)(4) that the “object” of Delgado’s offense involved the

distribution of controlled substances in prison.

      The same is true of the two-level role enhancement under U.S. Sentencing

Guideline § 3B1.1(c). Section 3B1.1 provides for (a) a four-level increase to a

defendant’s offense level if a defendant was “an organizer or leader of a criminal

activity that involved five or more participants or was otherwise extensive”; (b) a

three-level increase if a defendant was a “manager or supervisor (but not an

organizer or leader)” in such activity; and (c) a two-level increase if a defendant

was “an organizer, leader, manager, or supervisor in any criminal activity other

than described in (a) or (b).” By invoking subsection (c), the district court found, at

a minimum, that Delgado was a manager or supervisor in a non-extensive criminal

activity. That determination was well within the district court’s discretion, based

on the substantial evidence introduced at trial that Delgado exercised authority

over Garibay and other local drug dealers. See, e.g., (Garibay telling informant that

he would “put them on the phone with” Delgado); (Delgado texting Garibay to

request taxes); (testimony about other dealers sending cash in envelopes to

Delgado).




                                          10
      Finally, the district court did not abuse its discretion by sentencing Delgado

to a 210-month sentence. See United States v. Ressam, 679 F.3d 1069, 1085 (9th

Cir. 2012) (en banc) (sentence should be reversed as substantively unreasonable

only if it would “damage the administration of justice because the sentence

imposed was shockingly high, shockingly low, or otherwise unsupportable as a

matter of law”).

      8. Amador contends that the district court failed to identify and apply the

correct legal rule when it applied a four-level aggravating-role enhancement under

U.S. Sentencing Guideline § 3B1.1(a).2 We agree.

      Under Section 3B1.1 application note 4, a district court “should consider”

seven factors when applying a four-level enhancement for a “leader or organizer”

as opposed to a three-level role enhancement for a “manager or supervisor.” Here,


2
  The government contends that Amador raises this procedural error for this first
time on appeal, and so his claim should be reviewed for plain error. To be sure,
Amador did not object to the district court’s failure explicitly to apply the
Guidelines factors below. But he did object to his aggravating-role enhancement,
both through written objections and at his sentencing hearing. See (contending that
evidence did not establish that Mr. Amador was “a high-level associate who
operated as a secretary”) “Once a federal claim is properly presented, a party can
make any argument in support of that claim; parties are not limited to the precise
arguments they made below.” United States v. Williams, 846 F.3d 303, 311 (9th
Cir. 2016) (quoting Yee v. City of Escondido, 503 U.S. 519, 534 (1992)). Because
Amador’s claim remains that the district court erred by applying a four-level
sentencing enhancement, he did not waive any arguments advanced on behalf of
that claim. Accordingly, we review Amador’s claim for abuse of discretion.
                                         11
the district court made no mention of the Guidelines factors. In a single sentence,

the district court announced: “It certainly appears pretty clear to me that Mr.

Amador did have, in fact, an aggravated role in this conspiracy.” The district court

offered no further explanation, even though Amador’s pre-sentencing report (PSR)

recommended only a three-level increase.

      To impose an aggravating role enhancement, the district court must “mak[e]

specific findings that [the defendant] qualifies for the adjustment.” United States v.

Harper, 33 F.3d 1143, 1151 (9th Cir. 1994). Because the district court made no

specific findings that Amador qualified for a four-level enhancement, we vacate

Amador’s sentence and remand for resentencing.

      The appellants’ convictions and sentences are otherwise affirmed.

      AFFIRMED IN PART; VACATED IN PART; REMANDED.




                                         12